Appeal from a judgment of the Supreme Court at Special Term, entered October 20, 1975 in Rensselaer County, which, in a proceeding pursuant to section 330 of the Election Law, granted petitioner’s application to invalidate the nominations of the Conservative Party of the Town of East Greenbush for certain town offices to be voted on at the general election on November 4, 1975. Judgment affirmed, without costs, on the opinion of Pitt, J., at Special Term. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.